DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is in response to claims filed 7/11/2022.  Claim 10 is cancelled.  Claims 1, 3, 9, 12, and 15 are amended.  Claims 1-9 and 11-20 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable Petersen 5,367,901 in view of Lynn 2011/0036428.
Regarding claim 1, Peterson teaches a fuel sample extractor (FSE) (the collection of elements shown in Fig. 1) for an aircraft (Abstract “A pressure vessel is installed on an aircraft to receive a sample of the fuel to be tested”) comprising: a sample chamber (10); a lid configured to seal the sample chamber (the top wall and side walls of 10); a pump (15 and/or 29) in selective (via 16, 17, and 30) fluid communication (see Fig. 1) with an upper portion of the sample chamber (the upper portion of 10); and a straw (28 and/or the line on which 16 is installed) that extends through the lid (see Fig. 1) and to an interior (the space within 10) of the sample chamber in selective (via 16, 17, 30 and the action of 29 and 15) fluid communication (see Fig. 1) with a lower portion of the sample chamber (the lower portion of 10) and a fuel tank (fuel tanks having fuel which is pumped to and from the sample chamber see col. 1 ll. 51-54 The overall object of the present invention is to provide a system for evaluating, not the airframe, but the parameters of any batch of fuel following its introduction into an airplane's fuel tanks, and prior to takeoff, see also col. 4 ll. 15-23 In operation, a test cycle commences by momentarily depressing switch 33. The computer control processor 43 reads the level of float switch 25. If the float is down, the computer signals the sequence controller to open feed solenoid 16 and vent solenoid 19 allowing fuel to flow from the engine fuel line into vessel 10. When the float indicates to the computer that a proper sample of fuel has been obtained, solenoids 16 and 19 are closed) and see also col. 4 ll. 30- 36 After delivering a reading, the computer then opens vent solenoid 19 and activates drain pump 29. When the float 25 drops, indicating the pressure vessel is empty, the vent solenoid 19 is closed and the drain pump shut off. Thus the pressure vessel is empty and the test system is ready for the next fuel sample to be drawn later in the flight, or prior to the next flight).
Petersen as discussed above does not teach the straw extending into the interior.
Lynn teaches a fuel similar system (a system for fuel transfer to and from a holding tank 11) wherein a straw (16) extends through a lid (the top of tank 12 [0018] A standpipe 16 extends through the top of the tank 12 and downwardly therein, with the lower end of the standpipe 16 positioned close to the bottom of the tank in order to draw substantially all of the liquid therefrom if so desired.). Peterson only differs from the claimed device by the substitution of some components (a straw which extends to the interior) with other components (a straw which extends into the interior); The presence of a straw which extends into the interior as taught by Lynn is evidence that such a straw is well known in the prior art. Modifying Peterson to have a straw which extends into the interior only requires lengthening the straw which is within the capabilities of one of ordinary skill in the art and since as shown in Fig .1, extending the straw into the interior of Petersen would not impact the function of Petersen since the geometry of the straw relative to the interior of Peterson only requires the level of the straw’s inlet/outlet at the interior relative to the bottom of the interior remain unchanged (which would be the case since extending the straw laterally would not impact the level of the straw relative to the bottom of the interior).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Petersen with Lynn since it has been held that it is an obvious extension of prior art principles to perform a simple substitution of one known element for another to obtain predictable results; KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (B)
Regarding claim 3, Peterson in view of Lynn teaches the invention as discussed above.
Peterson further teaches wherein the selective fluid communication between the upper portion of the sample chamber and the pump comprises a pump line that extends through the lid (see Fig. 1, the lines extending from 29 to 10 and from 15 to 10 are on both extend through the lid), and wherein the pump line is configured to selectively introduce fuel in to the sample chamber through the lid and remove fuel from the sample chamber through the lid (the pump line is in fluid communication with the interior of the chamber and the fuel tank, as such it is capable of selectively introducing fuel in to the sample chamber through the lid and remove fuel from the sample chamber through the lid).
Regarding claim 4, Peterson in view of Lynn teaches the invention as discussed above.
Peterson further teaches wherein the straw extends through the lid (see Fig. 1).
Regarding claim 5, Peterson in view of Lynn teaches the invention as discussed above.
Peterson further teaches an electric motor (both 29 and 15 are electric pumps which implies an electric motor/actuator) configured to drive the pump a first direction (the direction of actuation for the drain pump when active col. 4 ll. 30- 36 After delivering a reading, the computer then opens vent solenoid 19 and activates drain pump 29. When the float 25 drops, indicating the pressure vessel is empty, the vent solenoid 19 is closed and the drain pump shut off. Thus the pressure vessel is empty and the test system is ready for the next fuel sample to be drawn later in the flight, or prior to the next flight) to remove air from the sample chamber (the pump is for pumping fluid and as such is capable of removing air).
Regarding claim 9, Peterson teaches an aircraft (Abstract “A pressure vessel is installed on an aircraft to receive a sample of the fuel to be tested”), comprising: a fuel tank (fuel tanks col. 1 ll. 51-54 The overall object of the present invention is to provide a system for evaluating, not the airframe, but the parameters of any batch of fuel following its introduction into an airplane's fuel tanks, and prior to takeoff); a sump hose (the conduit between 14 and 17); and a fuel sample extractor (FSE) (the collection of elements shown in Fig. 1), comprising: a sample chamber (10); a lid configured to seal the sample chamber (the top wall and side walls of 10); a pump (15 and/or 29) in selective (via 16, 17, and 30) fluid communication (see Fig. 1) with an upper portion of the sample chamber (the upper portion of 10); and a straw (the line from 17 to 10) that extends through the lid and to an interior of the sample chamber (see Fig. 1, the straw extends through the lit and into the space within/interior of the sample chamber) in selective fluid communication (see Fig. 1) with a lower portion of the sample chamber (the lower portion of 10) and the sump hose (see Fig. 1).
Peterson as discussed above is silent as to the sump hose being in fluid communication with a lower portion of the fuel tank.
Peterson as discussed above teaches that the fuel sample is to be provided via from the airplane’s fuel tanks, and Peterson teaches that the sump hose provides the fuel sample to the sample chamber (col. 4 ll. 15-23 In operation, a test cycle commences by momentarily depressing switch 33. The computer control processor 43 reads the level of float switch 25. If the float is down, the computer signals the sequence controller to open feed solenoid 16 and vent solenoid 19 allowing fuel to flow from the engine fuel line into vessel 10. When the float indicates to the computer that a proper sample of fuel has been obtained, solenoids 16 and 19 are closed).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peterson so as to place the sump hose in fluid communication with the fuel tank to facilitate testing the fuel from the fuel tank.  Since the volume of the tank from which the fuel is drawn will have a top and a bottom, the bottom portion has been construed as the lower portion of the fuel tank.  As such the sump hose will be in fluid communication with the lower portion of the fuel tank.
Petersen as discussed above does not teach the straw extending into the interior.
Lynn teaches a fuel similar system (a system for fuel transfer to and from a holding tank 11) wherein a straw (16) extends through the a lit (the top of tank 12 [0018] A standpipe 16 extends through the top of the tank 12 and downwardly therein, with the lower end of the standpipe 16 positioned close to the bottom of the tank in order to draw substantially all of the liquid therefrom if so desired.). Peterson only differs from the claimed device by the substitution of some components (a straw which extends to the interior) with other components (a straw which extends into the interior); The presence of a straw which extends into the interior as taught by Lynn is evidence that such a straw is well known in the prior art. Modifying Peterson to have a straw which extends into the interior only requires lengthening the straw which is within the capabilities of one of ordinary skill in the art and since as shown in Fig .1, extending the straw into the interior of Petersen would not impact the function of Petersen since the geometry of the straw relative to the interior of Peterson only requires the level of the straw’s inlet/outlet at the interior relative to the bottom of the interior remain unchanged (which would be the case since extending the straw laterally would not impact the level of the straw relative to the bottom of the interior).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Petersen with Lynn since it has been held that it is an obvious extension of prior art principles to perform a simple substitution of one known element for another to obtain predictable results; KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (B)


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of view of Lynn and Tzidon 2011/0084842
Regarding claim 2, Peterson in view of Lynn teaches the invention as discussed above.
Peterson in view of Lynn does not teach does not teach wherein the sample chamber comprises a bottle.
The change in shape from the box like shape of (10) and a bottle shape is not deemed to be significant since (10) functions as a sample chamber for a fuel sample extractor and since applicant has provide no disclosure of the bottle shape being critical or significant to the operation of the disclosed invention.
As such it would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have changed the shape of the sample chamber of Peterson in view of Lynn to a bottle shape since it has been held that absent persuasive evidence that the shape of a claimed container is significant, a person of ordinary skill in the art would have found the shape obvious see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.): 2144 MPEP IV. B.
Peterson in view of Lynn does not teach does not teach wherein the sample chamber is at least partially transparent.
Tzidon teaches a sample chamber for testing fuel (ampoule) wherein the sample chamber is at least partially transparent ([0036] A fluid tester in accordance with embodiments of the present invention is designed to test the quality of a fluid, such as fuel drained from a fuel tank of an aircraft, based on the index of refraction of the fluid. The fluid tester includes a holder, such as a cradle, for holding an ampoule. The walls of the ampoule are substantially transparent to radiation of at least one spectral range. [0037] A fluid tester in accordance with embodiments of the present invention may be provided with one or more illumination sources. For example, an illumination source, such as a lamp, may be provided to illuminate the ampoule so as to facilitate visual inspection of the fluid sample in the ampoule. Such an illumination source may be typically located below a transparent bottom surface of the ampoule when ampoule is held in ampoule holder. Thus, the illumination source may effectively illuminate the length of the ampoule. Such lengthwise illumination may enhance any boundaries between layers of different types of fluids within the ampoule. [0038] A fluid tester in accordance with embodiments of the present invention may be provided with an automatic testing device for checking the index of refraction of the ampoule with its contents. An automatic testing device may include a radiation source and a detector assembly. An ampoule to be tested is held by an ampoule cradle between the radiation source and the detector assembly. The detector assembly is designed to detect radiation of the spectral range emitted by the radiation source. The spectral range of the radiation is selected such that a typical fluid to be tested, such as an aircraft fuel, as well as any potential contaminating or substituted fluids, such as, for example, water or a different grade of aircraft fuel, are substantially transparent to the radiation. In addition, the spectral range may be selected such that the difference in index of refraction between an acceptable composition of a fluid sample and an unacceptable composition is detectable by the apparatus).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Peterson in view of Lynn with Tzidon’s teachings on optically testing aircraft fuel samples so as to provide a sample chamber that is at least partially transparent to facilitate optical examination and testing of the fuel.

Claim 8is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Lynn, Kriewaldt 5,492,144
Regarding claims 8, Peterson in view of Lynn teaches the invention as discussed above.
Peterson in view of Lynn does not teach wherein a combination valve and a reversing line attached to an output of the pump are provided to selectively switch between removing air from the sample chamber and providing air to the sample chamber.
Kriewaldt teaches wherein a combination valve (62 and 90) and a reversing line (84) attached to an output of the pump (the outlet attached to 84) are provided to selectively switch between removing air from the sample chamber and providing air to the sample chamber (see Col. 4 ll. 50-55 When control valve 62 is open and air is being evacuated from vacuum tank 12, air moves from the vacuum tank to the vacuum pump 52 in the direction of arrow 82. The air removed from the vacuum tank includes fumes emanating from the operating fluids 34, 36, 38 contained in the various compartments of the vacuum tank… The air moving into the vacuum pump 52 in the direction of arrow 82 is discharged from an outlet port of the vacuum pump 52 by pressure line 84 with the air moving in the direction of arrow 86.  See also col. 5 ll. 9-27 To pressurize the vacuum tank so as to force liquid under pressure through the outlets 40, control valve 62 in the vacuum line 54 is closed. Control valve 62 is a three-way valve communicating with vacuum line 54 and air from the surrounding environment which will allow air into the vacuum line 54 from the surrounding environment when valve 62 is closed while simultaneously blocking passage of air from the tank 12. Control valve 94 is also closed and control valve 90 is opened. With control valve 90 open, pressurized discharge air will move through discharge line portion 88, past pressure gauge 108 and into the tank compartments by discharge line portions 110, 112, and 114. Until control valves 42 are opened, the compartments of the vacuum tank will be pressurized for forced removal of the operating liquids through the outlets 40 when control valves 42 are selectively opened).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peterson in view of Lynn with Kriewaldt’s teachings on the application of air pressurization and evacuation for a sample tank to pump and evacuate fuel from said sample tank since it has been held that it is an obvious extension of prior art principles to perform a simple substitution of one known element for another (the air pressurization and evacuation system for filling and evacuating/draining a fuel tank taught by Kriewaldt for the dual pump based system taught by Peterson) to obtain predictable results (both systems are directed towards filling and evacuating fuel from a pressurize-able containers); KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (B) 

Claim 6, and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Lynn, Kriewaldt, Dudar 2017/0292476 and Miller 5,529,377
Regarding claims 6, Peterson teaches the invention as discussed above.
Per the rejection of claim 8 supra, Peterson in view of Lynn and Kriewaldt teaches wherein a combination valve and a reversing line attached to an output of the pump are provided to selectively switch between removing air from the sample chamber and providing air to the sample chamber
Peterson in view of Lynn and Kriewaldt as discussed above does not teach wherein the electric pump is reversible to drive the electric pump to provide air to the sample chamber.
Dudar (Fig. 3b) teaches using a reversible pump (330) to pressurize and evacuate a pressurize-able fuel tank ([0056] As shown in FIG. 3B, COV (e.g. 315) is in the second position, and pump (e.g., 330) is activated. Canister vent valve, when included (not shown), is open, allowing the pump to draw a vacuum or to apply positive pressure on evaporative emissions control system (e.g., 251), and in some examples fuel system (e.g., 218)….. In still other examples where the fuel system includes an FTIV, the FTIV may be opened to allow the pump (e.g., 330) to draw a vacuum on, or to pressurize, the fuel tank (e.g., 220) in order to conduct a test diagnostic for undesired evaporative emissions. Air flow through the ELCM in such potential conformations is represented by arrows).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peterson in view of Lynn and Kriewaldt with Dudar’s teachings on reversible pumps to pressurize and evacuate fuel tanks to provide air to the sample chamber via a reversible electric pump since it has been held that it is an obvious extension of prior art principles to perform a simple substitution of one known element for another (the reversible pump based system taught by Kriewaldt for air pressurization and evacuation for the pump and valve system for air pressurization and evacuation taught by Peterson as discussed supra) to obtain predictable results (both means are directed towards filling and evacuating air from a pressurize-able containers that contain fuel); KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (B) 
Peterson in view of Lynn, Kriewaldt and Dudar is silent as to the reversible electric pump comprising an electric motor which is reversible to drive the pump in the second direction to provide the air
Miller teaches a pump comprising an electric motor (136) which is reversible to drive a reversible air pump (138) in the second direction for providing air to a chamber (air cell) (col. 4 ll. 25-35 “The control switch 60 is conveniently located on the side of the seat occupant for operation by the seat cushion to adjust the pressure of the air cell 20. The air cell is preferably inflated and deflated by a pump system that uses a reversible electric motor and air pump and a single solenoid valve that are controlled by a two-position switch. The advantage of such a system is that the deflation rate is quick and matches the inflation rate. Also the air cell can be fully evacuated and the seat occupant senses power operation on inflation and deflation” see also col. 4 ll. 58-64 “The subassembly 124 includes a reversible electric motor 136 drivingly connected to a reversible air pump 138, such as a conventional vane pump comprising an offset rotor having a plurality of radial vanes that engage the wall of a circular chamber and reciprocate in and out of the rotor as it rotates in the circular chamber”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peterson in view of Lynn, Kriewaldt and Dudar with Miller’s teachings on reversible pumps driven by reversible electric motors since it has been held that it is an obvious extension of prior art principles to perform a simple substitution of one known element for another (the reversible electric motor for driving the reversible pump for the reversible pump taught by Dudar) to obtain predictable results (both pumping systems are directed towards filling and evacuating air from a pressurize-able containers); KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (B) 
Regarding claim 12, per the rejection of claim 6 supra, Peterson in view of Lynn, Kriewaldt, Dudar, and Miller teach the structural limitations of claim 12.
The recited method steps are the result of the normal operation of the apparatus as taught by Peterson in view of Lynn, Kriewaldt, Dudar, and Miller.
It would have been obvious for one of ordinary skill in the art before the effective filing date to have performed the method steps recited in claim 12 since it has been held that if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02.
Regarding claim 13, Peterson in view of Lynn, Kriewaldt, Dudar and Miller teaches the invention as discussed above.
Peterson in view of Lynn, Kriewaldt, Dudar and Miller as discussed above also teaches wherein the pump is configured to remove air from the sample chamber.
Regarding claim 14, Peterson in view of Lynn, Kriewaldt, Dudar and Miller teaches the invention as discussed above.
Peterson in view of Lynn, Kriewaldt, Dudar and Miller as discussed above is silent the fuel is removed from the fuel tank via a sump hose.
Peterson as discussed above teaches that the fuel sample is to be provided via from the airplane’s fuel tanks, and Peterson teaches that the sump hose provides the fuel to the sample chamber (col. 4 ll. 15-23 In operation, a test cycle commences by momentarily depressing switch 33. The computer control processor 43 reads the level of float switch 25. If the float is down, the computer signals the sequence controller to open feed solenoid 16 and vent solenoid 19 allowing fuel to flow from the engine fuel line into vessel 10. When the float indicates to the computer that a proper sample of fuel has been obtained, solenoids 16 and 19 are closed).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peterson in view of Lynn, Kriewaldt, Dudar and Miller with Peterson’s teachings on the sump hose providing fuel from the fuel tank so as to remove fuel from the fuel tank via the sump hose to facilitate testing the fuel from the fuel tank (see col. 4 ll. 15-23 supra).
Regarding claim 15, Peterson in view of Lynn, Kriewaldt, Dudar and Miller teaches the invention as discussed above.
Peterson further teaches wherein the straw (the line on which 16 in installed) has an outlet (the outlet near 16) near a lower portion of the sample chamber (applicant has not provided a special definition of near or provided a quantified or qualified definition of near, as such near has been construed broadly as nearer than the distance to other elements such as the far right side of the tank).
Regarding claim 16, Peterson in view of Lynn, Kriewaldt, Dudar and Miller teaches the invention as discussed above.
Peterson in view of Lynn, Kriewaldt, Dudar and Miller as discussed above also teaches wherein the pump is reversible.
Regarding claim 17, Peterson in view of Lynn, Kriewaldt, Dudar and Miller teaches the invention as discussed above.
Peterson in view of Lynn, Kriewaldt, Dudar and Miller as discussed above also teaches wherein a combination valve is provided to selectively allow the pump to provide air to the sample chamber.
Regarding claim 18, Peterson in view of Lynn, Kriewaldt, Dudar and Miller teaches the invention as discussed above.
Peterson in view of Lynn, Kriewaldt, Dudar and Miller as discussed above also teaches returning fuel to the fuel tank from the sample chamber by increasing a pressure within the sample chamber.

Claims 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Lynn and Wintgens 2016/0097328
Regarding claim 7, Peterson in view of Lynn teaches the invention as discussed above.
Peterson in view of Lynn is silent as to the electric motor as powered by a battery.
Wintgens teaches powering aircraft accessories via batteries ([0018] The battery 52 can have a specific duty time before it is exhausted. As an example, the duty time of the battery 52 can be about thirty minutes. This can allow the battery 52 to power the accessories 32 (e.g. CAC 34, engine starter 36, etc.) for the typical amount of time during ground servicing of the aircraft that it takes to disembark passengers and to board new ones. The battery 52 thereby eliminates the need to operate the comparatively inefficient gas turbine engine 10 during that time, and also eliminates the need for an auxiliary power unit (APU). Once exhausted, the battery 52 can be recharged at any desired moment, such as when the gas turbine engine 10 is operating most efficiently in cruise or flight idle, or when the aircraft is on the ground for longer periods)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peterson in view of Lynn with Wintgen’s teachings on powering aircraft accessories with via batteries so as to power the electric motor with a battery to mitigate the need for inefficient gas turbine operation or an APU during ground operation of the electric pump (see [0018 supra).
Regarding claim 11, Peterson in view of Lynn teaches the invention as discussed above.
Peterson further teaches wherein the pump is driven by an electric motor since the pump is an electric pump.
Peterson in view of Lynn is silent as to the electric motor being powered by a power system carried by the aircraft.
Wintgens teaches powering aircraft accessories via batteries ([0018] The battery 52 can have a specific duty time before it is exhausted. As an example, the duty time of the battery 52 can be about thirty minutes. This can allow the battery 52 to power the accessories 32 (e.g. CAC 34, engine starter 36, etc.) for the typical amount of time during ground servicing of the aircraft that it takes to disembark passengers and to board new ones. The battery 52 thereby eliminates the need to operate the comparatively inefficient gas turbine engine 10 during that time, and also eliminates the need for an auxiliary power unit (APU). Once exhausted, the battery 52 can be recharged at any desired moment, such as when the gas turbine engine 10 is operating most efficiently in cruise or flight idle, or when the aircraft is on the ground for longer periods)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peterson in view of Lynn with Wintgen’s teachings on powering aircraft accessories with via batteries so as to power the electric motor with a battery to mitigate the need for inefficient gas turbine operation or an APU during ground operation of the electric pump (see [0018] supra).


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Lynn, Kriewaldt, Dudar, Miller and Tzidon
Regarding claim 19, Peterson in view of Lynn, Kriewaldt, Dudar and Miller teaches the invention as discussed above.
Peterson in view of Lynn, Kriewaldt, Dudar and Miller does not teaches visually analyzing the fuel within the sample chamber through an at least partially transparent portion of the sample chamber.
Tzidon visually analyzing the fuel within the sample chamber through an at least partially transparent portion of the sample chamber (ampoule) ([0036] A fluid tester in accordance with embodiments of the present invention is designed to test the quality of a fluid, such as fuel drained from a fuel tank of an aircraft, based on the index of refraction of the fluid. The fluid tester includes a holder, such as a cradle, for holding an ampoule. The walls of the ampoule are substantially transparent to radiation of at least one spectral range. [0037] A fluid tester in accordance with embodiments of the present invention may be provided with one or more illumination sources. For example, an illumination source, such as a lamp, may be provided to illuminate the ampoule so as to facilitate visual inspection of the fluid sample in the ampoule. Such an illumination source may be typically located below a transparent bottom surface of the ampoule when ampoule is held in ampoule holder. Thus, the illumination source may effectively illuminate the length of the ampoule. Such lengthwise illumination may enhance any boundaries between layers of different types of fluids within the ampoule).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Peterson in view of Lynn, Kriewaldt, Dudar and Miller with Tzidon’s teachings on optically testing aircraft fuel samples so as to provide a sample chamber that is at least partially transparent to facilitate visual examination of the fuel (see [0036] supra).
Regarding claim 20, Peterson in view of Lynn, Kriewaldt, Dudar, Miller and Tzidon teaches the invention as discussed above.
Peterson in view of Lynn, Kriewaldt, Dudar, Miller and Tzidon as discussed above does not teach filtering the fuel before returning the fuel to the fuel tank from the sample chamber.
Lynn teaches a fuel tank 12 for fuel transfer wherein the fuel is filtered before returning the fuel to a vehicles fuel tank ([0025] … The system 10 is also useful in the aviation industry, for defueling aircraft for various purposes (maintenance, weight reduction, etc.). Aviation fuel is notoriously expensive even in comparison to automotive and other fuels, and the present system allows such recovered fuel to be stored and used rather than being disposed of. The filtration system describe herein filters the fuel twice during use of the system, i.e., once when the fuel is pumped from the vehicle or aircraft tank and into the storage tank 12, and again when the fuel is pumped from the storage tank 12 for use in another vehicle or aircraft. Thus, any fuel dispensed from the system 10 is virtually assured of purity and will be safe for use in the desired system or environment).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Peterson in view of Lynn, Kriewaldt, Dudar, Miller and Tzidon further with Lynn’s teachings on fuel filtering to provide fuel to the fuel tank that assured of purity and will be safe for use in the aircraft (see [0025] supra).


Response to Arguments
Applicant’s arguments have been considered and addressed in the rejections supra by a new interpretation of the term lid and by including new teachings from Lynn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741


/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741